               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

AARON A. EDISON,

          Plaintiff,

v.                                   Civ. Action No. 1:18-cv-196
                                                (Kleeh)

STATE OF WEST VIRGINIA,
Department of Health and Human
Resources, Bureau of Child Support
Enforcement, and
MICHELLE UVONNE EDISON,

          Defendants.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 43] AND GRANTING MOTION TO DISMISS [ECF NO. 20]

     Pending before the Court is a Report and Recommendation

(“R&R”) from United States Magistrate Judge Michael J. Aloi,

recommending that the Court dismiss this action with prejudice.

For the reasons discussed below, the Court adopts the R&R.

     On October 17, 2018, the pro se Plaintiff, Aaron A. Edison

(“Plaintiff”), filed a Petition Seeking Appeal and Relief for

Constitutional Rights Violations. ECF No. 1. Plaintiff argues that

his constitutional rights have been violated by the State of West

Virginia. Specifically, Plaintiff believes that a state court’s

decision to suspend his driver’s license due to child support

arrearages was unconstitutional, as was the resulting harassment

he suffered. Pursuant to 28 U.S.C. § 636 and the local rules, the

Court referred the action to Judge Aloi for initial review.
EDISON V. STATE OF WEST VIRGINIA                              1:18-CV-196
    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 43] AND GRANTING MOTION TO DISMISS [ECF NO. 20]

        On February 1, 2019, the State of West Virginia, Department

of    Health   and   Human   Resources   and   Bureau   of   Child   Support

Enforcement (the “State”), moved to dismiss the Petition for

failure to state a claim under Rule 12(b)(6) of the Federal Rules

of Civil Procedure. In support of its motion, the State argues

that absent a waiver, it cannot be sued in federal court. Plaintiff

filed a response to the motion, in which he argues that the State

may be sued if it is acting in violation of the Constitution of

the United States. 1 The State then filed a Reply, in which it

reiterates its position and notes that Plaintiff did not rebut it.

Plaintiff then filed a surreply, styled as a Reply, in which he

also reiterates his own position. 2

        On April 16, 2019, Judge Aloi entered an order giving notice

to the parties that he intended to issue a R&R recommending

dismissal of this action in its entirety as to all defendants. ECF

No. 36. Judge Aloi directed the parties to respond within 21 days

“with any supplemental information or amendments to the present




1 Within his Response, Plaintiff writes, “If this court so chooses
this Plaintiff would request that the individual names of Alan D.
Moats, Beth Longo and Susan Wilmerink be added as defendants (in
their individual capacities).” ECF No. 29 at 3.
2 The State moved to strike Plaintiff’s surreply because Plaintiff

did not seek leave of the Court before doing so, as is required
under the Local Rules. ECF No. 33. Plaintiff requested that the
Court allow the surreply. ECF No. 34. The State responded in
opposition to this request. ECF No. 35.
                                     2
EDISON V. STATE OF WEST VIRGINIA                                     1:18-CV-196
 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 43] AND GRANTING MOTION TO DISMISS [ECF NO. 20]

filings to demonstrate why this action should not be dismissed”

against all defendants and proposed defendants. Plaintiff moved

for an extension of time to respond, and Judge Aloi granted the

motion. See ECF Nos. 39, 40. To date, no supplemental information

or amendments have been filed.

       On July 19, 2019, Judge Aloi entered an R&R recommending

dismissal of this action. ECF No. 43. Specifically, he believes

the    case   should     be   dismissed    based   on   the    State’s   sovereign

immunity from suit under the Eleventh Amendment to the United

States Constitution. Even if this Court finds that sovereign

immunity does not apply, Judge Aloi recommends dismissal based on

lack    of    subject    matter   jurisdiction     under      the   Rooker-Feldman

doctrine. Judge Aloi also recommends that the Court deny the Motion

to Amend/Correct as futile, that the Court dismiss sue sponte the

claims against Michelle Uvonne Edison, and that the Court deny as

moot the Motion to Strike.

       The R&R informed the parties that they had 14 days to file

“specific      written    objections      identifying    the    portions   of   the

Report and Recommendation to which objection is made, and the basis

for such objection.” Further, Judge Aloi noted in the R&R that

“[f]ailure to timely file written objections to the Report and

Recommendation . . . shall constitute a waiver of de novo review

by the District Court and a waiver of appellate review by the

                                          3
EDISON V. STATE OF WEST VIRGINIA                                  1:18-CV-196
 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 43] AND GRANTING MOTION TO DISMISS [ECF NO. 20]

Circuit Court of Appeals.” The docket indicates that Plaintiff

received the R&R on August 3, 2019. To date, no objections have

been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless   they    are   clearly   erroneous.      See    Diamond    v.   Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because     no    party   has   objected,    the    Court    is    under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review of the R&R,

the Court ORDERS the following:

           (1)    the R&R is ADOPTED [ECF No. 43]                 for
                  reasons more fully stated therein;

           (2)    the Motion to Dismiss is GRANTED [ECF No.
                  20];

           (3)    the Motion to Amend/Correct Complaint is
                  DENIED [ECF No. 30];

           (4)    the Motion to Strike is DENIED AS MOOT
                  [ECF No. 33]; and

                                       4
EDISON V. STATE OF WEST VIRGINIA                     1:18-CV-196
 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 43] AND GRANTING MOTION TO DISMISS [ECF NO. 20]


          (5)   this action is DISMISSED WITH PREJUDICE
                and STRICKEN from the Court’s active
                docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Plaintiff, via certified mail,

return receipt requested.

     DATED: August 28, 2019

                              ____________________________
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                   5
